Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 9-11, 14, 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US20060090105A1) in view of Zhang et al. (CN 103137211 A), and further in view of Ryu et al. (US20170110206A1).

1. (Canceled)

Woods discloses:
2. (New) A method, comprising: 
accessing a first portion (ROM) of a memory array according to an access instruction for the memory array; (par 8: a host device, which provides inputs to BIST 106 to perform built-in self tests, such as signature analysis, on ROM 102 or to perform diagnostics, such as outputting the entire contents of ROM 102.)

storing the access instruction (input; diagnostic command; fig 2: 122) in a second portion (BIST) of the memory array different than the first portion; and (par 10: last sentence; fig 2) [examiner’s note: BIST circuit comprises a bit counter and an address counter in fig 2. A counter inherently must have some type of storage, in order to keep track of the count.]

determining that a first failure associated with the memory array has occurred based at least in part on accessing the first portion of the memory array. (par 12-13: error; defect)

However, Woods does not explicitly disclose, while Zhang teaches:
a set of non-volatile memory cells of a second portion (The BIST circuit 32 of NVM; p 2: the BIST technology of generally using in NVM is included in implants resolution chart circuit for generating, sequential circuit, mode selection circuit and debugging test circuit etc. in the NVM circuit, and they are collectively referred to as the BIST circuit.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BIST circuit of Woods with BIST circuit of Zhang. One of ordinary skill in the art would have been motivated to do so in order for BIST circuit of NVM to debug test circuit etc. in the NVM circuit. (Zhang: p 2)

However, Woods does not explicitly disclose, while Ryu teaches:
the second portion of the memory array (fig 8: 1100) comprising a subarray of the first portion of the memory array (1110); (par 76: the non-volatile storage device 1000 includes a fuse array 1100… a sense amplifier 1300 that senses/amplifies information stored in the fuse array 1100; par 77: information stored in the anti-fuses or data read from the anti-fuses; par 78: The anti-fuse array 1110 includes in word lines WL1 to WLm for accessing the anti-fuses 1110 disposed in the m rows, and n bit lines BL1 to BLn disposed to correspond to the n columns to deliver information read from the plurality of anti-fuses 1110; par 80: After the anti-fuse array 1100 is programmed, a read operation is performed on the anti-fuse array 1100) [examiner’s note: 1100 and 1110 are non-volatile cells. 1100 stores access information and 1110 are accessed to.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with semiconductor memory devices of 

Modified Woods discloses:
3. (New) The method of claim 2, further comprising: 
However, Woods does not explicitly disclose, while Ryu teaches:
storing, at the second portion of the memory array, information associated with the first failure based at least in part on determining that the first failure has occurred. (par 10)

4. (New) The method of claim 3, further comprising: determining that a second failure has occurred based at least in part on accessing the first portion of the memory array; (par 12-13: error; defect) 
However, Woods does not explicitly disclose, while Ryu teaches:
and accessing the stored information associated with the first failure based at least in part on determining that the second failure has occurred. (claim 6) [examiner’s note: second failure is the same as first failure.]

5. (New) The method of claim 2, further comprising: receiving a trigger to enter a test mode (fig 2: 130), wherein the trigger comprises an indication to store the access instruction (input; diagnostic command; fig 2: 122) in the second portion of the memory array. (par 10: last sentence; fig 2)

6. (New) The method of claim 5, further comprising: 
However, Woods does not explicitly disclose, while Ryu teaches:
refraining from storing the access instruction in the second portion of the memory array until the trigger to enter the test mode is received. (par 12, 246)

7. (New) The method of claim 2, further comprising: receiving a first flag (fail value) from an application that has experienced an operating failure, (par 1)

wherein the first flag (test result signal TR; when the mode signal MS indicates the test mode) comprises an indication to store the access instruction in the second portion of the memory array. (par 166)

9. (New) The method of claim 2, further comprising: accessing (input; diagnostic command; fig 2: 122) the second portion based at least in part on storing the access instruction. (par 10: last sentence; fig 2)

10. (New) The method of claim 2, wherein accessing the first portion (from 130 to 102) and storing the access instruction in the second portion (from 130 to 122) occur at a same time. (par 10: last sentence; fig 2)

Woods discloses:
11. (New) An apparatus, comprising: 

a first plurality of non-volatile memory cells in a first portion (fig 1: 102) of a memory array (100); 

a second plurality of memory cells in a second portion (106) of the memory array different than the first portion; [examiner’s note: BIST circuit comprises a bit counter and an address counter in fig 2. A counter inherently must have some type of storage, in order to keep track of the count.]

However, Woods does not explicitly disclose, while Zhang teaches:
a second plurality of non-volatile memory cells in a second portion (The BIST circuit 32 of NVM; p 2: the BIST technology of generally using in NVM is included in implants resolution chart circuit for generating, sequential circuit, mode selection circuit and debugging test circuit etc. in the NVM circuit, and they are collectively referred to as the BIST circuit.)

debug test circuit etc. in the NVM circuit. (Zhang: p 2)

However, Woods does not explicitly disclose, while Ryu teaches:
an array driver (8101; par 154-155: write driver) in electronic communication with the memory array (par 249) and operable to store access instructions (word-lines; word lines) for the memory array; and (par 249, 155: last sentence, 190; fig 30a, 36)

a sense component (1300; sense amplifier) in electronic communication with the memory array (par 80-81) and the array driver (510˜580). (par 155: last sentence; fig 30a)

the second portion of the memory array (fig 8: 1100) comprising a subarray of the first portion of the memory array (1110); (par 76: the non-volatile storage device 1000 includes a fuse array 1100… a sense amplifier 1300 that senses/amplifies information stored in the fuse array 1100; par 77: information stored in the anti-fuses or data read from the anti-fuses; par 78: The anti-fuse array 1110 includes in word lines WL1 to WLm for accessing the anti-fuses 1110 disposed in the m rows, and n bit lines BL1 to BLn disposed to correspond to the n columns to deliver information read from the plurality of anti-fuses 1110; par 80: After the anti-fuse array 1100 is programmed, a read operation is performed on the anti-fuse array 1100) [examiner’s note: 1100 and 1110 are non-volatile cells. 1100 stores access information and 1110 are accessed to.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with semiconductor memory devices of Ryu. One of ordinary skill in the art would have been motivated to do so in order to troubleshoot failed memory. (Ryu: par 7)


14. (New) The apparatus of claim 11, 
the first plurality of non-volatile memory cells
the access instructions at the second plurality of memory cells
However, Woods does not explicitly disclose, while Zhang teaches:
the second plurality of non-volatile memory cells
However, Woods does not explicitly disclose, while Ryu teaches:
wherein the array driver comprises: a set of amplifiers in electronic communication with the first plurality of memory cells and the second plurality of memory cells (par 76: 1300, 1100), wherein the set of amplifiers are operable to amplify received signals to store (par 155). 

Woods discloses:
16. (New) An apparatus, comprising: 

a memory array (fig 1: 100) comprising a plurality of memory cells (102, 106); (par 8) [examiner’s note: BIST circuit comprises a bit counter and an address counter in fig 2. A counter inherently must have some type of storage, in order to keep track of the count.] 

access a first portion (ROM) of the memory array according to an access instruction for the memory array; (par 8: a host device, which provides inputs to BIST 106 to perform built-in self tests, such as signature analysis, on ROM 102 or to perform diagnostics, such as outputting the entire contents of ROM 102.)

store the access instruction (input; diagnostic command; fig 2: 122) in a second portion (BIST) of the memory array different than the first portion; and (par 10: last sentence; fig 2) [examiner’s note: BIST circuit comprises a bit counter and an address counter in fig 2. A counter inherently must have some type of storage, in order to keep track of the count.]



However, Woods does not explicitly disclose, while Zhang teaches:
a set of non-volatile memory cells of a second portion (The BIST circuit 32 of NVM; p 2: the BIST technology of generally using in NVM is included in implants resolution chart circuit for generating, sequential circuit, mode selection circuit and debugging test circuit etc. in the NVM circuit, and they are collectively referred to as the BIST circuit.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BIST circuit of Woods with BIST circuit of Zhang. One of ordinary skill in the art would have been motivated to do so in order for BIST circuit of NVM to debug test circuit etc. in the NVM circuit. (Zhang: p 2)

However, Woods does not explicitly disclose, while Ryu teaches:
an array driver; and (8101; par 154-155: write driver)

a controller (1300; sense amplifier) in electronic communication with the memory array (par 80-81) and the array driver (510˜580), wherein the controller is operable to cause the apparatus to: (par 155: last sentence; fig 30a)

the second portion of the memory array (fig 8: 1100) comprising a subarray of the first portion of the memory array (1110); (par 76: the non-volatile storage device 1000 includes a fuse array 1100… a sense amplifier 1300 that senses/amplifies information stored in the fuse array 1100; par 77: information stored in the anti-fuses or data read from the anti-fuses; par 78: The anti-fuse array 1110 includes in word lines WL1 to WLm for accessing the anti-fuses 1110 disposed in the m rows, and n bit lines BL1 to BLn disposed to correspond to the n columns to deliver information read from the plurality of anti-fuses 1110; par 80: After the anti-fuse array 1100 is programmed, a read operation is performed on examiner’s note: 1100 and 1110 are non-volatile cells. 1100 stores access information and 1110 are accessed to.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with semiconductor memory devices of Ryu. One of ordinary skill in the art would have been motivated to do so in order to troubleshoot failed memory. (Ryu: par 7)

Claim(s) 19 is/are rejected as being the apparatus implemented by the method of claim(s) 4, and is/are rejected on the same grounds.

20. (New) The apparatus of claim 17, wherein the indication comprises at least one of: a first flag (fail value) received from an application that has experienced an operating failure (par 1), a second flag received from an error correction code component that has determined that a predetermined number of error correcting code (FCC) errors has occurred, a trigger to enter a test mode, or any combination thereof.

Claim(s) 21 is/are rejected as being the apparatus implemented by the method of claim(s) 5, and is/are rejected on the same grounds.

Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US20060090105A1) in view of Zhang et al. (CN 103137211 A), and further in view of Ryu et al. (US20170110206A1), and further in view of So et al. (US 20120317340 A1).

Modified Woods discloses:
8. (New) The method of claim 2, further comprising: 
wherein the second flag (fig 2: 130) comprises an indication to store the access instruction (input; diagnostic command; fig 2: 122) in the second portion of the memory array. (par 10: last sentence; fig 2)

receiving a second flag (s305) from an error correction code component that has determined that a predetermined number of error correcting code (FCC) errors has occurred, (par 127; fig 13) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with a semiconductor memory of So. One of ordinary skill in the art would have been motivated to do so in order to troubleshoot failed memory. (So: par 127)

Claim(s) 15 is/are rejected as being the apparatus implemented by the method of claim(s) 8, and is/are rejected on the same grounds.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US20060090105A1) in view of Zhang et al. (CN 103137211 A), and further in view of Ryu et al. (US20170110206A1), and further in view of Gulati et al. (US 20140052930 A1).

Modified Woods discloses:
12. (New) The apparatus of claim 11, wherein the array driver comprises: 
the first plurality of non-volatile memory cells
However, Woods does not explicitly disclose, while Zhang teaches:
the second plurality of non-volatile memory cells
However, Woods does not explicitly disclose, while Gulati teaches:
a counter to track which of the first plurality of memory cells and the second plurality of memory cells were last written. (fig 8: 550; par 101)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with a semiconductor chip of Gulati. One 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US20060090105A1) in view of Zhang et al. (CN 103137211 A), and further in view of Ryu et al. (US20170110206A1), and further in view of Ryu et al. (US20180060194A1).

Modified Woods discloses:
17. (New) The apparatus of claim 16, wherein the controller is further operable to: 
However, Woods does not explicitly disclose, while Ryu teaches:
store an indication of the first failure in the second portion of the memory array based at least in part on determining that the first failure has occurred. (claim 4)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with semiconductor memory devices of Ryu. One of ordinary skill in the art would have been motivated to do so in order to troubleshoot failed memory. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US20060090105A1) in view of Zhang et al. (CN 103137211 A), and further in view of Ryu et al. (US20170110206A1), and further in view of Ryu et al. (US20180060194A1), and further in view of Keshava et al. (US 20160358669 A1).

Modified Woods discloses:
18. (New) The apparatus of claim 17, 
However, Woods does not explicitly disclose, while Keshava teaches:
wherein the indication of the first failure comprises a temperature of the memory array at a time of the first failure (par 100), a value indicating a number of access operations performed on the memory 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with semiconductor devices of Keshava. One of ordinary skill in the art would have been motivated to do so in order to troubleshoot failed memory. (Keshava: par 100)

Allowable Subject Matter
Claim(s) 13 is/are allowable.

Response to Remarks
Applicant has amended the claims to add aspects of a subarray of the first portion of the memory array. Ryu describes it in fig 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/KATHERINE LIN/Primary Examiner, Art Unit 2113